 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of MAY 15, 2013, by and among PREMIER BEVERAGE GROUP, CORP., a Nevada
corporation (“Company”), and Company’s undersigned subsidiaries (the
“Subsidiaries” and, collectively with the Company, the “Grantors”), in favor of
[ ] (“the “Secured Party”).

 

WHEREAS, the Secured Party holds those certain secured convertible debentures
issued by the Company numbered PBGC – 59FF 101 and PBGC – 59FF 102, with an
aggregate principal balance of $375,000.00;

 

WHEREAS, the Secured Party has provided certain financial accommodations to
Grantors as provided in that certain Securities Purchase Agreement by and
between Grantors and Secured Party of even date herewith, as well as all
agreements, instruments and documents executed in connection therewith
(collectively, the “Transaction Documents”); and,

 

WHEREAS, Grantors have and will directly benefit from the financial
accommodations provided by the Secured Party.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE 1.

 

DEFINITIONS AND INTERPRETATIONS

 

Section 1.1.          Recitals. The above recitals are true and correct and are
incorporated herein, in their entirety, by this reference.

 

Section 1.2.          Interpretations. Nothing herein expressed or implied is
intended or shall be construed to confer upon any person other than the Secured
Party any right, remedy or claim under or by reason hereof.

 

Section 1.3.          Definitions. All capitalized terms used in this Agreement
and the recitals hereto and not defined herein shall have the meanings set forth
in the Securities Purchase Agreement, or in Articles 8 or 9 of the Uniform
Commercial Code as in effect from time to time in the State of New Jersey (the
“Code”).

 

ARTICLE 2.

 

COLLATERAL

 

Section 2.1.          Grant of Security Interest.

 

(a)          As collateral security for all of the Obligations (as defined in
Section 2.2 hereof), the Grantors hereby pledge and assign to the Secured Party,
and grant to the Secured Party for its benefit, a continuing security interest
in and to the personal property described on Exhibit A attached hereto
(collectively, the “Collateral”).

 

(b)          Simultaneously with the execution and delivery of this Agreement,
the Grantors shall make, execute, acknowledge, file, record and deliver to the
Secured Party such documents, instruments, and agreements, including, without
limitation, financing statements, certificates, affidavits and forms as may, in
the Secured Party’s sole and exclusive judgment, be reasonably necessary to
effectuate, complete or perfect, or to continue and preserve, the security
interest of the Secured Party in the Collateral.

 

Section 2.2          Security for Obligations. The security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the following obligations, whether now existing or hereinafter incurred
(collectively, the “Obligations”):

 

any and all debts, liabilities, obligations, covenants and duties owing by the
Grantors to the Secured Party, including without limitation, now existing or
hereafter arising of every nature, type, and description, whether liquidated,
unliquidated, primary, secondary, secured, unsecured, direct, indirect,
absolute, or contingent, and whether or not evidenced by a note, guaranty or
other instrument, and any amendments, extensions, renewals or increases thereof,
and including any interest accruing thereon after insolvency, reorganization or
like proceeding relating to the Grantors, whether or not a claim for
post-petition interest is allowed in such proceeding, and all costs and expenses
of the Secured Party incurred in the enforcement, collection or otherwise in
connection with any of the foregoing, including, but not limited to, reasonable
attorneys’ fees and expenses and all obligations of any Grantors to the Secured
Party to perform acts or refrain from taking any action.

 

Exhibit 10.20PAGE 1

 

 

Section 2.3. No Assumption of Liability. The security interest in the Collateral
is granted as security only and shall not subject the Secured Party to, or in
any way alter or modify any obligation or liability of any Grantors with respect
to or arising out of the Collateral.

 

ARTICLE 3.

 

attorney-in-fact; performance

 

Section 3.1.          Secured Party Appointed Attorney-In-Fact.

 

Each of the Grantors hereby appoints the Secured Party as its attorney-in-fact,
with full authority in the place and stead of the Grantors and in the name of
the Grantors or otherwise, exercisable after and during the continuance of an
Event of Default, from time to time in the Secured Party’s discretion to take
any action and to execute any instrument which the Secured Party may reasonably
deem necessary to accomplish the purposes of this Agreement, including, without
limitation, to (a) receive and collect all instruments made payable to the
Grantors representing any payments in respect of the Collateral or any part
thereof and to give full discharge for the same; (b) demand, collect, receipt
for, settle, compromise, adjust, sue for, foreclose, or realize on the
Collateral as and when the Secured Party may determine, and (c) to facilitate
collection, the Secured Party may notify account debtors and obligors on any
Collateral to make payments directly to the Secured Party. The foregoing power
of attorney is a power coupled with an interest and shall be irrevocable until
all Obligations are paid and performed in full. The Grantors agree that the
powers conferred on the Secured Party hereunder are solely to protect the
Secured Party’s interests in the Collateral and shall not impose any duty upon
the Secured Party to exercise any such powers.

 

Section 3.2.          Secured Party May Perform.

 

If the Grantors fail to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Grantors under Section 8.3.

 

ARTICLE 4.

 

representations and warranties

 

Section 4.1.          Authorization; Enforceability.

 

Each of the Grantors represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.

 

Section 4.2.          Ownership of Collateral.

 

Each of the Grantors represents and warrants that it is the legal and beneficial
owner of the Collateral free and clear of any lien, security interest, option or
other charge or encumbrance (each, a “Lien”) except for Permitted Liens. For
purposes of this Agreement, “Permitted Liens” means: (a) the security interest
created by this Agreement, (b) Liens in favor of the Secured Party; (c) liens
listed on the attached Schedule 4.2; and (d) inchoate Liens for taxes,
assessments or governmental charges or levies not yet due, as to which the grace
period, if any, related thereto has not yet expired, or being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with generally accepted accounting principles
consistently applied (“GAAP”).

 

Section 4.3           Location of Collateral.

 

The Collateral is or will be kept at the address(es) of each Grantor set forth
on Schedule 4.3 attached hereto. Unless otherwise provided herein, the Grantors
will not remove any Collateral from such locations without the prior written
consent of the Secured Party.

 

Section 4.4           Location, State of Incorporation and Name of Grantors.

 

Each Grantor principal place of business; state of incorporation, organization
or formation, organization id, and exact legal name is set forth on Schedule 4.4
attached hereto.

 

Exhibit 10.20PAGE 2

 

 

Section 4.5           Priority of Security Interest.

 

Subject only to the Permitted Liens, the security interest granted to the
Secured Party hereunder shall be a first priority security interest subject to
no other Liens and no financing statement, other than those in favor of the
Secured Party or one of its affiliates, covering any of the Collateral or any
proceeds thereof is on file in any public office.

 

ARTICLE 5.

 

default; remedies

 

Section 5.1           Events of Default. For purposes of this Agreement, the
occurrence of one or more of the following after the date hereof shall be deemed
an “Event of Default”:

 

(a)          Payment Default. If the Grantors shall fail to pay any amount due
under any Transaction Document (as defined in subsection (l) below) as and when
due, or any fee or charge due and payable under any Transaction Document, as and
when the same shall become due and payable; or

 

(b)          Representations. If any representation or warranty made by or on
behalf of the Grantors, whether contained in this Agreement, or in any other
document or instrument between one or more of the Grantors and the Secured Party
shall prove to have been false or incorrect in any material respect when made;
or

 

(c)          Voluntary Insolvency Proceedings. If a Grantor that is not an
Inactive Subsidiary shall (i) apply for or consent to or acquiesce in the
appointment of or the taking of possession by a receiver, liquidator, custodian
or trustee of itself or of all or any part of its property, (ii) admit in
writing its inability, or be generally unable, to pay its debts as such debts
become due, (iii) make a general assignment for the benefit of its creditors,
(iv) commence a voluntary case under the bankruptcy laws of the United States of
America (as now or hereafter in effect) or any similar foreign law, (v) file a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
or (vi) take any action for the purpose of effecting any of the foregoing; or

 

(d)          Involuntary Insolvency Proceedings. A proceeding or case shall be
commenced, without the application or consent of a Grantor (that is not an
Inactive Subsidiary) in any court of competent jurisdiction, seeking (i)
liquidation, reorganization, dissolution, winding-up or composition or
adjustment of debts of a Grantor, (ii) the appointment of a trustee, receiver,
liquidator, custodian or the like of a Grantor, or of all or any part of any of
their assets, (iii) similar relief under any law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, for a period of forty
five (45) days; or (iv) any order for relief against a Grantor, shall be entered
in an involuntary case under bankruptcy laws of the United States of America, or
any similar foreign law, and shall continue undismissed for a period of forty
five (45) days; or

 

(e)          Divestiture of Assets. If any order, judgment, or decree shall be
entered in any proceeding requiring a Grantor to divest itself of any material
part of its assets, and if, within forty-five (45) days after entry thereof
(unless or until enforcement is sooner commenced), such order, judgment or
decree shall not have been discharged or execution thereof stayed pending
appeal; or if, within ten (10) days after the expiration of any such stay
(unless or until enforcement is sooner commenced), such judgment, order or
decree shall not have been discharged; or

 

(f)          Judgments and Tax Liens. If one or more judgments, attachments, or
tax liens exceeding $100,000 in the aggregate are entered against a Grantor
(that is not an Inactive Subsidiary), or against the Grantors’ property, and
remain unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a
period of thirty (30) days, or enforcement proceedings are commenced with
respect to any judgment, attachment, or tax lien against a Grantor; or

 

(g)          Dissolution; Suspension of Business. If a Grantor that is not an
Inactive Subsidiary shall suspend or have suspended (voluntarily or
involuntarily and for whatever reason) the operation of a material portion of
its business for a period of twenty (20) days or a Grantor dissolves or
otherwise ceases to exist; or

 

Exhibit 10.20PAGE 3

 

 

(h)         Change in Condition. Any change in the condition or affairs
(financial or otherwise) of a Grantor shall occur which, in the Secured Party’s
reasonable opinion, increases the material risk with respect to the Guaranty or
impairs any of the Secured Party’s security therefore; or

 

(i)          Revocation of Guaranty. Any Grantors revokes or terminates, or
purports to revoke or terminate, or fails to perform any of the terms,
covenants, conditions or provisions of, any guaranty, including without
limitation, the Guaranty, endorsement or other agreement of such party in favor
of Secured Party; or

 

(j)          Indictment. The indictment of a Grantor by any Governmental
Authority the effect of which could be to restrain in any material way the
conduct by a Grantor of its business in the ordinary course; or

 

(k)          Lack of Enforceability; Invalidity. Any material provision hereof
or of any of the other agreements, documents, or instruments between a Grantor
and the Secured Party (together with this Agreement, collectively, the
“Transaction Documents”) shall for any reason cease to be valid, binding and
enforceable with respect to any party hereto or thereto (other than Secured
Party) in accordance with its terms, or any such party shall challenge the
enforceability hereof or thereof, or shall assert in writing, or take any action
or fail to take any action based on the assertion that any provision hereof or
of any of the other Transaction Documents has ceased to be or is otherwise not
valid, binding or enforceable in accordance with its terms, or any security
interest provided for in any of the Transaction Documents shall cease to be a
valid and perfected first priority security interest in any of the Collateral
purported to be subject thereto (except as otherwise permitted herein or
therein); or

 

(l)          Cross Default. The occurrence of any default or event of default
under any other agreement between the Secured Party and the Grantors, including,
without limitation, the Transaction Documents.

 

Section 5.2           Method of Realizing Upon the Collateral: Other Remedies.

 

If any Event of Default shall have occurred and be continuing:

 

(a)          The Secured Party may exercise in respect of the Collateral, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Code (whether or not the Code applies to the affected Collateral), and
also may (i) take absolute control of the Collateral, including, without
limitation, transfer into the Secured Party’s name or into the name of its
nominee or nominees (to the extent the Secured Party has not theretofore done
so) and thereafter receive, for the benefit of the Secured Party, all payments
made thereon, give all consents, waivers and ratifications in respect thereof
and otherwise act with respect thereto as though it were the outright owner
thereof, (ii) require the Grantors to assemble all or part of the Collateral as
directed by the Secured Party and make it available to the Secured Party at a
place or places to be designated by the Secured Party that is reasonably
convenient to both parties, and the Secured Party may enter into and occupy any
premises owned or leased by a Grantor where the Collateral or any part thereof
is located or assembled for a reasonable period in order to effectuate the
Secured Party’s rights and remedies hereunder or under law, without obligation
to the Grantors in respect of such occupation, and (iii) without notice except
as specified below and without any obligation to prepare or process the
Collateral for sale, (x) sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Secured Party may deem commercially
reasonable, (y) accept the Collateral in partial or full satisfaction of the
Obligations in accordance with Sections 9-620 and 9-621 of the Code, and/or
(z) lease, license or dispose of the Collateral or any part thereof upon such
terms as the Secured Party may deem commercially reasonable. The Grantors agree
that, to the extent notice of sale or any other disposition of the Collateral
shall be required by law, at least ten (10) days’ notice to the Grantors of the
time and place of any public sale or the time after which any private sale or
other disposition of the Collateral is to be made shall constitute commercially
reasonable notification. The Secured Party shall not be obligated to make any
sale or other disposition of any Collateral regardless of notice of sale having
been given. The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each of the Grantors hereby waives any claims against the Secured
Party arising by reason of the fact that the price at which the Collateral may
have been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party accepts the first offer received and does
not offer such Collateral to more than one offeree, and waives all rights that
the Grantors may have to require that all or any part of such Collateral be
marshaled upon any sale (public or private) thereof. Each of the Grantors hereby
acknowledges that (i) any such sale of the Collateral by the Secured Party may
be made without warranty, (ii) the Secured Party may specifically disclaim any
warranties of title, possession, quiet enjoyment or the like, and (iii) such
actions set forth in clauses (i) and (ii) above shall not adversely affect the
commercial reasonableness of any such sale of Collateral.

 

Exhibit 10.20PAGE 4

 

 

(b)          Any cash held by the Secured Party as Collateral and all cash
proceeds received by the Secured Party in respect of any sale of or collection
from, or other realization upon, all or any part of the Collateral shall be
applied (after payment of any amounts payable to the Secured Party pursuant to
Section 8.3 hereof) by the Secured Party against, all or any part of the
Obligations in such order as the Secured Party shall elect in its sole and
exclusive discretion. Any surplus of such cash or cash proceeds held by the
Secured Party and remaining after the indefeasible payment in full in cash of
all of the Obligations shall be paid over to whomsoever shall be lawfully
entitled to receive the same or as a court of competent jurisdiction shall
direct.

 

(c)          In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Grantors shall be liable for the deficiency, together with
interest thereon at the higher interest rate permitted by applicable law,
together with the costs of collection and the reasonable fees, costs, expenses
and other client charges of any attorneys employed by the Secured Party to
collect such deficiency.

 

(d)          Each of the Grantors hereby acknowledges that if the Secured Party
complies with any applicable state, provincial, or federal law requirements in
connection with a disposition of the Collateral, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Collateral.

 

(e)          The Secured Party shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the Secured Party’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that the Grantors lawfully may, the Grantors hereby agree that they
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Grantors hereby irrevocably waive the
benefits of all such laws.

 

Section 5.3           Duties Regarding Collateral.

 

The Secured Party shall have no duty as to the collection or protection of the
Collateral or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Collateral actually in the Secured Party’s possession.

 

Section 5.4           License Grant.

 

Each Grantor hereby assigns, transfers, and conveys to the Secured Party,
effective upon the occurrence of any Event of Default hereunder, the
nonexclusive right and license to use all Intellectual Property owned or used by
the Company together with any goodwill associated therewith, all to the extent
necessary to enable the Secured Party to realize on the Collateral and any
successor or assign to enjoy the benefits of the Collateral. This right and
license shall inure to the benefit of all successors, assigns and transferees of
the Secured Party and its successors, assigns and transferees, whether by
voluntary conveyance, operation of law, assignment, transfer, foreclosure, deed
in lieu of foreclosure or otherwise.

 

ARTICLE 6.

 

AFFIRMATIVE COVENANTS

 

So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing:

 

Section 6.1.          Existence, Properties, Etc.

 

(a)          Each Grantor that is not an Inactive Subsidiary shall do, or cause
to be done, all things, or proceed with due diligence with any actions or
courses of action, that may be reasonably necessary (i) to maintain such
Grantors’ due organization, valid existence and good standing under the laws of
its state of incorporation, and (ii) to preserve and keep in full force and
effect all qualifications, licenses and registrations in those jurisdictions in
which the failure to do so could have a Material Adverse Effect (as defined
below), as determined by the Secured Party in its sole and exclusive discretion;
and

 

Exhibit 10.20PAGE 5

 

 

(b)         the Grantors shall not do, or cause to be done, any act impairing
the Grantors’ corporate power or authority (i) to carry on the Grantors’
respective business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, the First Debenture and the Second Debenture, as well as any
other loan instrument or UCC-1 Financing Statements pertaining thereto as
required by the Secured Party (which debentures and any other loan instruments
collectively shall be referred to as the “Loan Instruments”) to which it is or
will be a party, or perform any of its obligations hereunder or thereunder. For
purpose of this Agreement, the term “Material Adverse Effect” shall mean any
material and adverse effect, as determined by the Secured Party in its
reasonable discretion, whether individually or in the aggregate, upon (a) the
Grantors’ assets, business, operations, properties or condition, financial or
otherwise; (b) the Grantors’ ability to make payment as and when due of all or
any part of the Obligations; or (c) the Collateral.

 

Section 6.2.          Financial Statements and Reports.

 

The Grantors shall furnish to the Secured Party within a reasonable time such
financial data as the Secured Party may reasonably request.

 

Section 6.3.          Accounts and Reports.

 

The Grantors shall maintain a standard system of accounting in accordance with
GAAP, and provide, at their sole expense, to the Secured Party the following:

 

(a)          as soon as available, a copy of any notice or other communication
alleging any nonpayment or other material breach or default, or any foreclosure
or other action respecting any material portion of its assets and properties,
received respecting any of the indebtedness of the Grantors in excess of $50,000
(other than the Obligations), or any demand or other request for payment under
any guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $50,000; and

 

(b)          within fifteen (15) days after the making of each submission or
filing, a copy of any report, financial statement, notice or other document,
whether periodic or otherwise, submitted to the shareholders of a Grantor, or
submitted to or filed by a Grantor with any governmental authority involving or
affecting (i) a Grantor that could reasonably be expected to have a Material
Adverse Effect; (ii) the Obligations; (iii) any part of the Collateral; or
(iv) any of the transactions contemplated in this Agreement or the Loan
Instruments (except, in each case, to the extent any such submission, filing,
report, financial statement, notice or other document is posted on EDGAR
Online).

 

Section 6.4.          Maintenance of Books and Records; Inspection.

 

Each of the Grantors shall maintain its books, accounts and records in
accordance with GAAP, and permit the Secured Party, its officers and employees
and any professionals designated by the Secured Party in writing, at any time
during normal business hours and upon reasonable notice to visit and inspect any
of its properties (including but not limited to the Collateral), corporate books
and financial records, and to discuss its accounts, affairs and finances with
any employee, officer or director thereof (it being agreed that, unless an Event
of Default shall have occurred and be continuing, there shall be no more than
two (2) such visits and inspections in any fiscal year).

 

Section 6.5.          Maintenance and Insurance.

 

(a)          Each of the Grantors shall maintain or cause to be maintained, at
its own expense, all of its material assets and properties in good working order
and condition, ordinary wear and tear excepted, making all necessary repairs
thereto and renewals and replacements thereof.

 

(b)          The Grantors shall maintain or cause to be maintained, at their own
expense, insurance in form, substance and amounts (including deductibles), which
the Grantors deems reasonably necessary to the Grantors’ business, (i) adequate
to insure all assets and properties of the Grantors of a character usually
insured by persons engaged in the same or similar business against loss or
damage resulting from fire or other risks included in an extended coverage
policy; (ii) against public liability and other tort claims that may be incurred
by the Grantors; (iii) as may be required by applicable law and (iv) as may be
reasonably requested by Secured Party, all with financially sound and reputable
insurers.

 

Exhibit 10.20PAGE 6

 

 

Section 6.6.          Contracts and Other Collateral.

 

Each of the Grantors shall perform all of its obligations under or with respect
to each instrument, receivable, contract and other intangible included in the
Collateral to which such Grantors is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement, except to the extent the failure to so perform such obligations would
not reasonably be expected to have a Material Adverse Effect.

 

Section 6.7.          Defense of Collateral, Etc.

 

Each of the Grantors shall defend and enforce its right, title and interest in
and to any part of: (a) the Collateral; and (b) if not included within the
Collateral, those assets and properties whose loss would reasonably be expected
to have a Material Adverse Effect, each against all manner of claims and demands
on a timely basis to the full extent permitted by applicable law (other than any
such claims and demands by holders of Permitted Liens).

 

Section 6.8.          Taxes and Assessments.

 

Each of the Grantors shall (a) file all material tax returns and appropriate
schedules thereto that are required to be filed under applicable law, prior to
the date of delinquency (taking into account any extensions of the original due
date), (b) pay and discharge all material taxes, assessments and governmental
charges or levies imposed upon a Grantor, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all material taxes, assessments and governmental charges or
levies that, if unpaid, might become a lien or charge upon any of its
properties; provided, however, that the Grantors in good faith may contest any
such tax, assessment, governmental charge or levy described in the foregoing
clauses (b) and (c) so long as appropriate reserves are maintained with respect
thereto if and to the extent required by GAAP.

 

Section 6.9.          Compliance with Law and Other Agreements.

 

Each of the Grantors shall maintain its business operations and property owned
or used in connection therewith in compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which a Grantor is a party or
by which such Grantors or any of its properties is bound, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

 

Section 6.10.         Notice of Default.

 

The Grantors will immediately notify the Secured Party of any event causing a
substantial loss or diminution in the value of all or any material part of the
Collateral and the amount or an estimate of the amount of such loss or
diminution. The Grantors shall promptly notify the Secured Party of any
condition or event which constitutes, or would constitute with the passage of
time or giving of notice or both, an Event of Default, and promptly inform the
Secured Party of any events or changes in the financial condition of any
Grantors occurring since the date of the last financial statement of such
Grantors delivered to the Secured Party, which individually or cumulatively when
viewed in light of prior financial statements, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Grantors.

 

Section 6.11.         Notice of Litigation.

 

The Grantors shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$50,000, instituted by any persons against a Grantor, or affecting any of the
assets of a Grantor, and (b) any dispute, not resolved within fifteen (15) days
of the commencement thereof, between a Grantor on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of such Grantors.

 

Section 6.12.         Changes to Identity.

 

Each Grantor that is not an Inactive Subsidiary will (a) give the Secured Party
at least 30 days’ prior written notice of any change in such Grantors’ name,
identity or organizational structure, (b) maintain its jurisdiction of
incorporation, organization or formation as set forth on Schedule 4.4 attached
hereto, (c) immediately notify the Secured Party upon obtaining an
organizational identification number, if on the date hereof such Grantors did
not have such identification number.

 

Exhibit 10.20PAGE 7

 

 

Section 6.13.        Perfection of Security Interests.

 

(a)          Financing Statements. The Grantors hereby irrevocably authorize the
Secured Party, at its sole cost and expense, at any time and from time to time
to file in any filing office in any jurisdiction any initial financing
statements and amendments thereto that (i) indicate the Collateral (x) as all
assets of the Grantors or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Code of such jurisdiction, or (y) as being of an equal or lesser scope or
with greater detail, and (ii) contain any other information required by Part 5
of Article 9 of the Code for the sufficiency or filing office acceptance of any
financing statement or amendment, including (x) whether such Grantors is an
organization, the type of organization and any organization identification
number issued to such Grantors, and (y) in the case of a financing statement
filed as a fixture filing, a sufficient description of real property to which
the Collateral relates. The Grantors agree to furnish any such information to
the Secured Party promptly upon request. The Grantors also ratify their
authorization for the Secured Party to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof. The Grantors acknowledge that they are not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Secured Party,
which will not be withheld upon the payment of all amounts due to the Secured
Party under the Transaction Documents, and agree that they will not do so
without the prior written consent of the Secured Party. The Grantors acknowledge
and agree that this Agreement constitutes an authenticated record.

 

(b)          Possession. The Grantors (i) shall have possession of the
Collateral, except where expressly otherwise provided in this Agreement or where
the Secured Party chooses to perfect its security interest by possession in
addition to the filing of a financing statement; and (ii) will, where the
Collateral is in the possession of a third party, join with the Secured Party in
notifying the third party of the Secured Party’s security interest and obtaining
an acknowledgment from the third party that it is holding the Collateral for the
benefit of the Secured Party.

 

(c)          Control. The Grantors will cooperate with the Secured Party in
obtaining control with respect to any portion of the Collateral consisting of
(i) Investment Property, (ii) Letters of Credit and Letter-of-Credit Rights and
(iii) electronic Chattel Paper.

 

(d)          Marking of Chattel Paper. The Grantors will not create any Chattel
Paper without placing a legend on the Chattel Paper acceptable to the Secured
Party in all respects indicating that the Secured Party has a security interest
in the Chattel Paper.

 

Section 6.14         Notice of Commercial Tort Claims. Attached as Schedule 6.14
is a list of all Commercial Tort Claims of the Grantors (as such Schedule may be
amended, modified or supplemented from time to time). If any Grantors shall at
any time acquire a Commercial Tort Claim, such Grantors shall immediately notify
the Secured Party in a writing signed by such Grantors which shall (a) provide
brief details of said claim and (b) grant to the Secured Party a security
interest in said claim and in the proceeds thereof, all upon the terms of this
Agreement, in such form and substance satisfactory to the Secured Party.

 

ARTICLE 7.

 

negative covenants

 

So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing each Grantor covenants and agrees that
it shall not:

 

Section 7.1.          Transfers, Liens and Encumbrances.

 

(a)          Sell, assign (by operation of law or otherwise), lease, license,
exchange or otherwise transfer or dispose of any of the Collateral, except the
Grantors may (i) sell or dispose of Inventory in the ordinary course of
business, and (ii) sell or dispose of assets the Grantors have determined, in
good faith, not to be useful in the conduct of its business, and (iii) sell or
dispose of accounts in the course of collection in the ordinary course of
business consistent with past practice.

 

(b)          Directly or indirectly make, create, incur, assume or permit to
exist any Lien in, to or against any part of the Collateral other than Permitted
Liens.

 

Section 7.2.          Restriction on Redemption and Cash Dividends

 

Directly or indirectly, redeem, repurchase or declare or pay any cash dividend
or distribution on its capital stock without the prior express written consent
of the Secured Party.

 

Exhibit 10.20PAGE 8

 

 

Section 7.3.          Incurrence of Indebtedness.

 

Directly or indirectly, incur or guarantee, assume or suffer to exist any
indebtedness, other than the indebtedness evidenced by the Permitted
Indebtedness. “Permitted Indebtedness” means: (i) indebtedness in favor of the
Secured Party or one of its affiliates; (ii) indebtedness which is not secured
by any assets of the Grantors; and (iii) indebtedness solely between the
Grantors and/or one of its domestic affiliates or subsidiaries, on the one hand,
and the Grantors and/or one of its domestic affiliates or subsidiaries, on the
other which indebtedness is not secured by any assets of the Grantors or any of
its subsidiaries, provided that (x) in each case a majority of the equity of any
such domestic subsidiary is directly or indirectly owned by the Grantors, such
domestic subsidiary is controlled by the Grantors and such domestic subsidiary
has executed a security agreement in the form of this Agreement and (y) any such
loan shall be evidenced by an intercompany note that is pledged by a Grantor or
its subsidiary, as applicable, as collateral pursuant to this Agreement.

 

Section 7.4.          Places of Business.

 

Change the location of its chief place of business, chief executive office or
any place of business disclosed to the Secured Party, unless such change in
location is to a different location within the United States and the Grantors
provides notice to the Secured Party of new location within 10 days’ of such
change in location.

 

ARTICLE 8.

 

MISCELLANEOUS

 

Section 8.1.          Notices.

 

All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on:
(a) the date of delivery, if delivered in person or by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same. Any party may change its address by
giving notice to the other party stating its new address. Commencing on the
tenth (10th) day after the giving of such notice, such newly designated address
shall be such party’s address for the purpose of all notices or other
communications required or permitted to be given pursuant to this Agreement.

 

Section 8.2.          Severability.

 

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

 

Section 8.3.          Expenses.

 

In the event of an Event of Default, the Grantors will pay to the Secured Party
the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with: (a) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Collateral; (b) the exercise or
enforcement of any of the rights of the Secured Party hereunder or (c) the
failure by a Grantor to perform or observe any of the provisions hereof.

 

Section 8.4.          Waivers, Amendments, Etc.

 

The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by a Grantor of any undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith. Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type. None of the undertakings,
agreements and covenants of a Grantor contained in this Agreement, and no Event
of Default, shall be deemed to have been waived by the Secured Party, nor may
this Agreement be amended, changed or modified, unless such waiver, amendment,
change or modification is evidenced by an instrument in writing specifying such
waiver, amendment, change or modification and signed by the Secured Party in the
case of any such waiver, and signed by the Secured Party and the Grantors in the
case of any such amendment, change or modification. Further, no such document,
instrument, and/or agreement purported to be executed on behalf of the Secured
Party shall be binding upon the Secured Party unless executed by a duly
authorized representative of the Secured Party.

 

Exhibit 10.20PAGE 9

 

 

Section 8.5.          Continuing Security Interest.

 

This Agreement shall create a continuing security interest in the Collateral and
shall: (a) remain in full force and effect so long as any of the Obligations
shall remain outstanding; (b) be binding upon each Grantor and its successors
and assigns; and (c) inure to the benefit of the Secured Party and its
successors and assigns. Upon the payment or satisfaction in full of the
Obligations, this Agreement and the security interest created hereby shall
terminate, and, in connection therewith, each Grantor shall be entitled to the
return, at its expense, of such of the Collateral as shall not have been sold in
accordance with this Agreement or otherwise accepted or applied pursuant to the
terms hereof and the Secured Party shall deliver to the Grantors such documents
as the Grantors shall reasonably request to evidence such termination.

 

Section 8.6.          Independent Representation.

 

Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.

 

Section 8.7.          Applicable Law: Jurisdiction.

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey, without regard to the principles of conflict of
laws. Grantors and Secured Party expressly consent to the jurisdiction and venue
of the Superior Court of New Jersey, Bergen County, for any litigation between
the parties, provided, however, that nothing herein shall prevent the Secured
Party from enforcing its rights and remedies (including, without limitation, by
filing a civil action) with respect to the Collateral and/or the Grantors in any
other jurisdiction in which the Collateral and/or the Grantors may be located.

 

Section 8.8.          Waiver of Jury Trial.

 

AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO MAKE FINANCIAL ACCOMMODATIONS
TO THE COMPANIES OR ANY GRANTOR, EACH GRANTOR HEREBY WAIVES, TO THE FULLEST
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND ALL OTHER
DOCUMENTS RELATED TO THIS TRANSACTION.

 

Section 8.9.          Indemnification.

 

Except with respect to the Secured Party’s gross negligence, willful misconduct
or fraud, the Grantors shall indemnify, defend, and hold the Secured Party, or
any agent, employee, officer, attorney, or representative of the Secured Party,
harmless of and from any claim brought or threatened against the Secured Party
or any such person so indemnified by: any Grantors; any other obligor or
endorser of the Obligations or any other person (as well as from attorneys' fees
and expenses in connection therewith) on account of the Secured Party's
relationship with the Grantors, or any other obligor or endorser of the
Obligations (each of which may be defended, compromised, settled, or pursued by
the Secured Party with counsel of the Secured Party's selection, but at the
expense of the undersigned).

 

Section 8.10.         Right of Set Off.

 

The Grantors hereby grants to the Secured Party, a lien, security interest and
right of setoff as security for all liabilities and obligations to the Secured
Party, whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Secured Party or any of its affiliates, or any
entity under the control of the Secured Party, or in transit to any of them. At
any time, without demand or notice, the Secured Party may set off the same or
any part thereof and apply the same to any liability or obligation of the
Grantors even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE THE SECURED
PARTY TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE GRANTORS, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

Exhibit 10.20PAGE 10

 

 

Section 8.11.         Secured Party’s Right to Assign Agreement.

 

The Grantors acknowledges and agrees that the Secured Party has the right to
transfer and assign this Agreement and the Secured Party’s rights hereunder to a
third party without prior notice to the Grantors. The Grantors shall cooperate
with the Secured Party in effecting any transfer and assignment of this
Agreement and shall sign any documentation requested by the Secured Party in
connection therewith.

 

Section 8.12.         Liability of Grantors.

 

Notwithstanding any provision herein or in any other Transaction Document and/or
Loan Instrument, the Grantors, and each of them, are and shall be jointly and
severally liable for any and all Obligations (whether any such Obligation is
specified as an obligation of the Grantors or of any of them).

 

Section 8.13.         Waiver of Claims.

 

The Grantors acknowledge and agree that they have no offsets, defenses, claims,
or counterclaims against the Secured Party or its officers, directors,
employees, attorneys, representatives, parents, affiliates, predecessors,
successors, or assigns with respect to the Obligations or otherwise, and that if
the Grantors now has, or ever did have, any offsets, defenses, claims, or
counterclaims against the Secured Party or its officers, directors, employees,
attorneys, representatives, affiliates, predecessors, successors, or assigns,
whether known or unknown, at law or in equity, from the beginning of the world
through this date and through the time of execution of this Agreement, all of
them are hereby expressly WAIVED, and the Grantors hereby RELEASE the Secured
Party and its officers, directors, employees, attorneys, representatives,
affiliates, predecessors, successors, and assigns from any liability therefor.

 

Section 8.14.         Counterparts; Facsimile Signatures. This Agreement may be
executed and delivered by exchange of facsimile signatures of the Secured Party
and the Grantors, and those signatures need not be affixed to the same copy.
This Agreement may be executed in any number of counterparts.

 

Section 8.15.         Entire Agreement.

 

This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 

Exhibit 10.20PAGE 11

 

 

IN WITNESS WHEREOF the parties have duly executed, or caused their duly
authorized representative, to execute this Security Agreement as of the date
first above written.

 

  SECURED PARTY:   [                                               ]       By:  
  Name:     Title: Manager

 

PREMIER BEVERAGE GROUP, CORP.         By:     Name: Fouad Kallamni   Title:
President         SUBSIDIARIES:   TBD         By:     Name:     Title:          
TBD         By:     Name:     Title:           TBD         By:     Name:    
Title:    

 

Exhibit 10.20[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 

EXHIBIT A TO SECURITY AGREEMENT

DEFINITION OF COLLATERAL

 

For the purpose of securing prompt and complete payment and performance by the
Grantors of all of the Obligations, each Grantor unconditionally and irrevocably
hereby grants to the Secured Party a continuing security interest in and to, and
lien upon, the following “Collateral” of such Grantors (all capitalized terms
used herein and not defined in the Agreement shall have the respective meanings
ascribed thereto in the UCC):

 

All personal property of such Grantors, wherever located and whether now or
hereinafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible, including without limitation, all:

 

1.          Goods;

 

2.          Inventory, including, without limitation, all goods, merchandise and
other personal property which are held for sale or lease, or are furnished or to
be furnished under any contract of service or are raw materials,
work-in-process, supplies or materials used or consumed in the Grantors’
business, and all products thereof, and all substitutions, replacements,
additions or accessions therefor and thereto; and any cash or non-cash Proceeds
of all of the foregoing;

 

3.          Equipment, including, without limitation, all machinery, equipment,
furniture, parts, tools and dies, of every kind and description, of the Grantors
(including automotive equipment and motor vehicles), now owned or hereafter
acquired by the Grantors, and used or acquired for use in the business of the
Grantors, together with all accessions thereto and all substitutions and
replacements thereof and parts therefor and all cash or non-cash Proceeds of the
foregoing;

 

4.          Fixtures, including, without limitation, all goods which are so
related to particular real estate that an interest in them arises under real
estate law and all accessions thereto, replacements thereof and substitutions
therefor, including, but not limited to, plumbing, heating and lighting
apparatus, mantels, floor coverings, furniture, furnishings, draperies, screens,
storm windows and doors, awnings, shrubbery, plants, boilers, tanks, machinery,
stoves, gas and electric ranges, wall cabinets, appliances, furnaces, dynamos,
motors, elevators and elevator machinery, radiators, blinds and all laundry,
refrigerating, gas, electric, ventilating, air-refrigerating, air-conditioning,
incinerating and sprinkling and other fire prevention or extinguishing equipment
of whatsoever kind and nature and any replacements, accessions and additions
thereto, Proceeds thereof and substitutions therefor;

 

5.          Instruments (including promissory notes);

 

6.          Documents;

 

7.          Accounts, including, without limitation, all Contract Rights and
accounts receivable, health-care-insurance receivables, and license fees; any
other obligations or indebtedness owed to the Grantors from whatever source
arising; all rights of Grantors to receive any payments in money or kind; all
guarantees of Accounts and security therefor; all cash or non-cash Proceeds of
all of the foregoing; all of the right, title and interest of Grantors in and
with respect to the goods, services or other property which gave rise to or
which secure any of the accounts and insurance policies and proceeds relating
thereto, and all of the rights of the Grantors as an unpaid seller of goods or
services, including, without limitation the rights of stoppage in transit,
replevin, reclamation and resale and all of the foregoing, whether now existing
or hereafter created or acquired;

 

8.          Contracts and Contract Rights, including, to the extent not included
in the definition of Accounts, all rights to payment or performance under a
contract not yet earned by performance and not evidenced by an Instrument or
Chattel Paper;

 

9.          Chattel Paper (whether tangible or electronic);

 

10.         Deposit Accounts (and in and to any deposits or other sums at any
time credited to each such Deposit Account);

 

11.         Money, cash and cash equivalents;

 

12.         Letters of Credit and Letter-of-Credit Rights (whether or not the
Letter of Credit is evidenced by a writing);

 

13.         Commercial Tort Claims;

 

Exhibit 10.20[DEFINITION OF COLLATERAL]

 

 

14.         Securities Accounts, Security Entitlements, Securities, Financial
Assets and all other Investment Property, including, without limitation, all
ownership or membership interests in any subsidiaries or affiliates (whether or
not controlled by the Grantors);

 

15.         General Intangibles, including, without limitation, all Payment
Intangibles and Intellectual Property, tax refunds and other claims of the
Grantors against any governmental authority, and all choses in action, insurance
proceeds, goodwill customer lists, formulae, permits, research and literary
rights, and franchises.

 

16.         Farm Products;

 

17.         All books and records and information (including all ledger sheets,
files, computer programs, tapes and related data processing software) evidencing
an interest in or relating to any of the foregoing and/or to the operation of
the Grantors’ business, and all rights of access to such books and records, and
information, and all property in which such books and records, and information
are stored, recorded and maintained.

 

18.         To the extent not already included above, all Supporting
Obligations, and any and all cash and non-cash Proceeds, products, accessions,
and/or replacements of any of the foregoing, including proceeds of insurance
covering any or all of the foregoing.

 

Exhibit 10.20[DEFINITION OF COLLATERAL]

 

 

SCHEDULE 1

 

(Subsidiaries and Affiliates)

 

Exhibit 10.20 

 

 

SCHEDULE 4.2

 

(Permitted Liens)

 

Exhibit 10.20 

